Citation Nr: 0523069	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  05-08 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  For combat service in the June 1944 Allied Forces 
landing in Normandy and in other campaigns, he was awarded 
the Combat Infantryman Badge and other citations.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2004 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in April 1994 denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran did not appeal the RO's 
decision to the Board and, consequently, the April 1994 
rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  In January 2004 and thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claim.  
Although the RO found that the additional evidence secured in 
connection with the veteran's claim was new and material, the 
Board must determine whether new and material evidence has 
been presented or secured before considering a claim which 
was the subject of a prior final disallowance.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  An unappealed RO decision in April 1994 denied 
entitlement to service connection for bilateral hearing loss.

2.  Evidence received since April 1994 concerning the 
veteran's hearing is new, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating the claim.

3.  There is an approximate balance of positive and negative 
evidence on the issue of whether the veteran's current 
bilateral hearing loss is etiologically related to noise 
exposure during his active service.


CONCLUSIONS OF LAW

1.  A rating decision in April 1994, which denied entitlement 
to service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since April 1994 is new and material, 
and the claim of entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

3.  With resolution of reasonable doubt, bilateral hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.  

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Organic disease of the nervous system, to include 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of the veteran's 
separation from active service.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic".  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

III. Factual Background 

The evidence of record at the time of the prior final 
disallowance of the veteran's claim for service connection 
for bilateral hearing loss in April 1994 included the 
veteran's service medical records, reports of VA 
examinations, and post-service VA treatment records.  

The veteran's service medical records were negative for 
complaints or findings of hearing loss.  At an examination 
for service separation in October 1945, the veteran's hearing 
was recorded as 15/15, bilaterally, to the whispered voice.

At a VA medical examination in April 1953, the veteran's 
hearing to CV [conversational voice] was recorded in feet as 
20 feet, bilaterally. 

At a VA medical examination in June 1991, the examining 
physician noted that the veteran had decreased hearing, very 
much on the left, some on the right.  

In February 1993, the veteran's auditory acuity was evaluated 
by a VA audiologist.  The veteran indicated that he had a 
history which included noise exposure, hypertension, 
headaches, and sinus, and, also, a familial history of 
hearing loss.  He complained of a gradual decrease in his 
hearing for many years, in the left ear more than in the 
right.  Audiological testing revealed mild to severe 
sensorineural hearing loss in the right ear above 1000 Hertz 
and mild to severe sensorineural hearing loss in the left ear 
above 500 Hertz.

The veteran was seen in July 1993 by a VA ear, nose, and 
throat physician, whose assessment was that the veteran had 
asymmetrical hearing loss, left worse than right, which was 
probably partially hereditary and partially noise-induced.

The evidence added to the record since April 1994 concerning 
the veteran's hearing includes a statement by the veteran and 
the opinions of two VA audiologists on the question of the 
relationship of the veteran's current hearing loss to his 
active World War II service.  

In January 2004, the veteran underwent an audiological 
evaluation and hearing aid adjustment by a VA audiologist who 
is a doctor of audiology.  She reported her opinion that the 
veteran's current bilateral hearing loss is consistent with 
his history of military noise exposure.  

The veteran was evaluated by another VA audiologist in March 
2004.  This audiologist stated that he recognized that the 
veteran had hazardous noise exposure during his World War II 
combat service but, because the veteran's hearing loss was 
not clinically documented until 1993, he was of the opinion 
that it was less likely than not that the veteran's current 
bilateral hearing loss was related to service.

In his notice of disagreement received in May 2004, the 
veteran stated that he had had hearing loss in both ears for 
60 years and that he had been "partly deaf" in his left ear 
for that long.

IV. Analysis

A. Reopening Claim   

Because the opinion of the VA audiologist who is a doctor of 
audiology and the veteran's statement, which pertain to the 
time of onset and likely etiology of the veteran's current 
bilateral hearing loss, are new, relate to an unestablished 
fact necessary to substantiate the veteran's claim, and raise 
a reasonable possibility of substantiating the claim, the 
Board finds that the additional evidence received since the 
prior final denial of the claim in April 1994 is new and 
material, and so the claim is reopened and must be considered 
on the merits.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


B. Decision on Merits  

The evidence in support of the veteran's claim for service 
connection for bilateral hearing loss includes his own 
statement, which the Board finds is credible, that he has 
suffered from loss of hearing in both ears and especially in 
his left ear since exposure to the loud noise of combat in 
World War II in Europe and the opinion of the VA audiologist 
who is a doctor of audiologist that the veteran's current 
bilateral hearing loss is consistent with his history of 
noise exposure in service.  The Board notes that the 
veteran's statement tends to show continuity of 
symptomatology of hearing loss since his separation from 
service.

The evidence against the veteran's claim for service 
connection for bilateral hearing loss includes the report of 
the VA examination in April 1953 which did contain a 
diagnosis of hearing loss and the opinion of the VA 
audiologist who examined the veteran in March 2004 and 
expressed the opinion that it less likely than not that the 
veteran's current bilateral hearing loss is related to his 
acoustic trauma in service in view of the lack of a clinical 
diagnosis of hearing loss until 1993.  The Board notes, 
however, that the veteran was not afforded an audiometric 
test or audiological examination in service or as part of the 
VA examination in April 1953.  

Upon careful consideration of all of the evidence of record, 
the Board finds that there is an approximate balance of 
positive and negative evidence on the issue of whether the 
veteran's current bilateral hearing loss is etiologically 
related to noise exposure during his active service.  
Resolving the doubt on that issue in the veteran's favor, 
entitlement to service connection for bilateral hearing loss 
is established.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).




ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


